Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered September 8, 1998, convicting defendant, after a jury trial, of assault in the second degree, attempted robbery in the third degree and escape in the second degree, and sentencing him, as a persistent violent felony offender, to an aggregate term of 12 years to life, unanimously affirmed.
The evidence supporting the assault conviction was legally sufficient to establish that defendant caused the victim to suffer physical injury. The testimony of the victim that the injury to his hand had hurt “a lot” and had caused swelling that had lasted a week was accompanied by evidence that the injury continued to cause him pain for six months (see People v Guidice, 83 NY2d 630, 636; People v Arroyo, 279 AD2d 386, revd on other grounds 98 NY2d 101). Furthermore, the injury was clearly suffered by the victim in the course of defending himself from defendant’s attack, and thus was caused by defendant.
The court properly declined to hold a hearing on defendant’s motion to set aside the verdict made on the ground of allegedly improper behavior of a juror. Defendant’s factual averments did not support the claim that the juror was biased, since, even accepting defendant’s self-serving and patently incredible claims regarding his postverdict enhanced recollection of his relationship with the juror, he provided no basis to believe that the juror similarly remembered the alleged relationship. We note that, during the trial, the juror raised the possibility of an indirect relationship with defendant, but defendant objected to the juror’s removal.
There is no basis on this record to find that the court was required to provide a second Spanish interpreter for defendant during the testimony of Spanish-speaking witnesses (see People v Cinero, 243 AD2d 330, 331, lv denied 91 NY2d 870; see also People v Marrero, 156 AD2d 141, lv denied 75 NY2d 921). Concur — Nardelli, J.P., Buckley, Ellerin, Rubin and Friedman, JJ.